                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CEAYA L THOMAS, on behalf of
herself and as Personal Representative of the
Estate of DeMarlon Cenaka Thomas, et al.,

      Plaintiffs,                                  Case No. 17-cv-13492
                                                   Hon. Matthew F. Leitman
v.

BANNUM PLACE OF SAGINAW,

     Defendant.
__________________________________________________________________/

            ORDER TO APPEAR FOR STATUS CONFERENCE

      IT IS HEREBY ORDERED that counsel for the parties shall appear at the

United States District Court, 600 Church Street, Courtroom 127, Flint, Michigan, on

Wednesday, June 12, 2019 at 9:30 a.m. for a status conference.

      IT IS FURTHER ORDERED that John Rich, one of the officers of the

Defendant corporation shall personally appear at the status conference on June

12, 2019 at 9:30 a.m.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: June 6, 2019
I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on June 6, 2019, by electronic means and/or ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764
